DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2021 has been entered.
3.	Claims 1-5, 9-19 are pending. Claims 1-5, 9-19 are under examination on the merits Claim 1is  amended. Claims 6, 8 are cancelled. Claim 19 is newly added. Claim 7 is previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1-5, 9-19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the fourth paragraph of 35 U.S.C. 112:

Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.      Claim 2 is rejected under 35 USC 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim, or amend the claim to place the claim in proper dependent form, or rewrite the claim in independent form. Claim 2, as written, depends from claim 1, which recites “wherein the one or two peak wavelengths in the red wavelength band, and the red light produced by the light emission of the light emitting unit has one or two peak wavelengths in the red wavelength band of 590 nm to 640 nm”,  however, based on the content of the claim 1, the organic electroluminescent element comprises two of the light emitting units which are different from each other, and wherein one of the two of the light emitting units emits the red light with a peak wavelength between 590 nm and 620 nm, and the other of the two of the light emitting units emits the red light with another peak wavelength between 625 nm and 640 nm (i.e., two peaks). Thus claim 2 as being of improper dependent form for failing to further limit the subject matter of a previous claim 1.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Toshinori Hasegawa (US Pub. No. 2007/0252520 A1, hereinafter “”520”) in view of Xu et al. (US Pub. No. 2015/0295198 A1,  hereinafter “”198”).

	Regarding claims 1-2,4: “520 teaches an organic electroluminescent element (Page 1, [0010]) comprising a light emitting unit, the light emitting unit comprising a light emitting layer made of at least an organic compound between a first electrode and a second electrode, wherein the organic electroluminescent element comprises at least one light emitting unit including a light emitting layer formed of a red light emitting layer which emits red light with 
	However, “198 teaches organic light emitting devices (OLEDs) comprising two red emissive dopants (Page 2, [0015]). The two dopants may be disposed within a common organic emissive layer in an OLED (Page 4, [0037], Fig. 3(b)), or each may be disposed in a separate layer (Page 4, [0037], Fig. 3(c)). Configurations including multiple layers having multiple dopants are also provided, in which a first red dopant is disposed in a separate organic layer from a second red dopant (Page 4, [0037], Fig. 3(c)).The two red dopants have a peak wavelength that differs by at least 4 nm. For example, the first emissive dopant may have a peak wavelength that is at least 4 nm less than the peak wavelength of the second emissive dopant. In some cases, the  two red dopants have a peak emissive wavelengths in different regions of the red visible spectrum. For example, the first emissive dopant may have a peak wavelength in the range of 600 to 635 nm (i.e., overlapping range of 590-620 nm), and the second in the range of 
one or more dopants may be a fluorescent or phosphorescent dopant. Similarly, any suitable emission principles may be implemented by the dopants and devices, including delayed fluorescence, thermally activated delayed fluorescence, upconversion, downconversion, and the like (Page 4, [0040]) with benefit of providing a first red emitter to provide a relatively high efficiency, and a second deeper red emitter to provide improved color quality relative to conventional OLED architectures. Compared with a conventional RGB white OLED architecture, embodiments disclosed may provide significantly improved color quality, and specifically an improved R9 value of emitted light, while still being capable of providing high-quality white light (Page 4, [0035]). 
In an analogous art of an organic electroluminescent element, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the light emitting unit by “520, so as to include 
the organic electroluminescent element comprises two of the light emitting units which are different from each other, and wherein one of the two of the light emitting units emits the red light with a peak wavelength between 590 nm and 620 nm, and the other of the two of the light emitting units emits the red light with another peak wavelength between 625 nm and 640 nm, the red light provided by the light emitting unit including the red fluorescent light emitting layer includes a delayed fluorescence component as taught by “198 , and would have been motivated to do so with reasonable expectation that this would result in providing a first red emitter to provide a relatively high efficiency, and a second deeper red emitter to provide improved color quality relative to conventional OLED architectures. Compared with a conventional RGB white OLED architecture, embodiments disclosed may provide significantly improved color quality, and specifically an improved R9 value of emitted light, while still being capable of providing high-quality white light as suggested by “198 (Page 4, [0035]). 
Regarding claim 3: “520 teaches the organic electroluminescent element (Page 1, [0010]), wherein the red light emitting layer is formed of a red fluorescent light emitting layer containing a red fluorescent material (Page 8, [0058]).

Regarding claim 5: “520 teaches the organic electroluminescent element (Page 1, [0010]), wherein the red light emitting layer is formed of a red phosphorescent light emitting layer containing a red phosphorescent material (Page 8, [0058]).

10.	Claims 9-14,19 are rejected under 35 U.S.C. 103 as being unpatentable over Toshinori Hasegawa (US Pub. No. 2007/0252520 A1,  hereinafter “”520”) in view of Xu et al. (US Pub. No. 2015/0295198 A1,  hereinafter “”198”) as applied to claim 1 above, and further in view of Kido et al. (US Pub. No. 2003/0189401 A1,  hereinafter “”401”).

Regarding claims 9-10,19: The disclosure of “520 in view of “198 is adequately set forth in paragraph 9 above and is incorporated herein by reference. “520 in view of “198 does not expressly teach the first red light emitting unit and the second red light emitting unit are stacked one on top of the other with a first charge generating layer sandwiched therebetween, and the organic electroluminescent element has a structure in which the second electrode, the second red light emitting unit, the first charge generating layer, the first red light emitting unit, and the first electrode are stacked one on top of another, and the organic electroluminescent element further comprises a third red light emitting unit formed of the light emitting unit. the second red light emitting unit and the third red light emitting unit are stacked one on top of the other with a second charge generating layer sandwiched therebetween, and the organic electroluminescent element has a structure in which the third red light emitting unit and the second charge generating layer are stacked one on top of the other in this order between the second electrode and the second red light emitting unit.
2 Ω-cm (Page 3, [0025]-[0026]; Page 22, Claim 1), wherein the organic electroluminescent element comprises the first red light emitting unit and the second red light emitting unit are stacked one on top of the other with a first charge generating layer sandwiched therebetween, and the organic electroluminescent element has a structure in which the second electrode, the second red light emitting unit, the first charge generating layer, the first red light emitting unit, and the first electrode are stacked one on top of another, and the organic electroluminescent element further comprises a third red light emitting unit formed of the light emitting unit. the second red light emitting unit and the third red light emitting unit are stacked one on top of the other with a second charge generating layer sandwiched between, and the organic electroluminescent element has a structure in which the third red light emitting unit and the second charge generating layer are stacked one on top of the other in this order between the second electrode and the second red light emitting unit (Page 10, [0115]-[0166]) with benefit of providing an organic EL device which can effectively and stably provide a device structure capable of achieving a long operational life time with a light-emission at a higher luminance, which cannot be easily attained in conventional EL devices (Page 3, [0025]). When a certain level of the voltage is applied between a cathode and an anode in the EL device having the above structure, only the two or more light-emissive units located in a crossed area of the cathode and the anode can be connected as if connected in series, and thus they can simultaneously emit light. Because of this simultaneous emission, using the EL device, it becomes possible to achieve a high quantum efficiency or current efficiency which cannot be obtained in any conventional EL device (Page 6, [0113]). 


	Regarding claims 11-14: The disclosure of “520 in view of “198 is adequately set forth in paragraph 9  above and is incorporated herein by reference. “520 in view of “198 does not expressly teach the charge generating layer is formed of an electrically insulating layer made of an electron accepting material and an electron donating material, and a specific resistance of 2 Ω-cm or more, preferably 1.0x 105 Ω-cm or more, and the charge generating layer is formed of a mixed layer of different materials and one component of the mixed layer forms a charge transfer complex by redox, and when voltage is applied between the first electrode and the second electrode, charges in the charge transfer complex move to the first electrode side and the second electrode side to cause holes to be injected into one light emitting unit located on the first electrode side of the charge generating layer and cause electrons to be injected into another light emitting unit located on the second electrode side of the charge generating layer, and further the charge generating layer is formed of a laminate of an electron accepting material and an electron donating material, and when voltage is applied between the first electrode and the second electrode, in an interface between the electron accepting material and the electron donating material, charges generated by reaction involving electron transfer between the electron accepting material and the electron donating material move to the first electrode side and the second electrode side to cause holes to be injected into one light emitting unit located on the first electrode side of the charge generating layer and cause electrons to be injected into another light emitting unit located on the second electrode side of the charge generating layer.
However, “401 teaches an organic electroluminescent (EL) device comprising: at least two light-emissive units provided between a cathode electrode and an anode electrode opposed to said cathode electrode, each of said light-emissive units including at least one light-emissive layer, wherein said light-emissive units are partitioned from each other by at least one charge generation layer, said charge generation layer constituting an electrically insulating layer having a resistivity of not less than 1.0x 102 Ω-cm, preferably 1.0x 105 Ω-cm or more (Page 3, [0025]-[0026]; Page 22, Claim 1). and the charge generating layer is formed of a mixed layer of different materials and one component of the mixed layer forms a charge transfer complex by redox, and further the charge generating layer is formed of a laminate of an electron accepting material and an electron donating material (Page 3, [0027]-[0028]) with benefit of providing an 
In an analogous art of an organic electroluminescent element, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the light emitting unit by “520, so as to include the charge generating layer is formed of an electrically insulating layer made of an electron accepting material and an electron donating material, and a specific resistance of the electrically insulating layer is 1.0x 102 Ω-cm or more, preferably 1.0x 105 Ω-cm or more, and the charge generating layer is formed of a mixed layer of different materials and one component of the mixed layer forms a charge transfer complex by redox, and the charge generating layer is formed of a laminate of an electron accepting material and an electron donating material as taught by “401, and would have been motivated to do so with reasonable expectation that this would result in providing an organic EL device which can effectively and stably provide a device structure capable of achieving a long operational life time with a light-emission at a higher luminance, which cannot be easily attained in conventional EL devices (Page 3, [0025]). When a certain level of the voltage is applied between a cathode and an anode in the EL device having the above structure, only the two or more light-emissive units located in a crossed area of the cathode and the anode can be connected as if connected in series, and thus they can simultaneously emit light. Because of this simultaneous emission, using the EL device, it . 

11.	Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Toshinori Hasegawa (US Pub. No. 2007/0252520 A1,  hereinafter “”520”) in view of Xu et al. (US Pub. No. 2015/0295198 A1,  hereinafter “”198”) as applied to claim 1 above, and further in view of Kato et al. (JP 2016066542 A, machine translation, hereinafter “”542”).

Regarding claims 15-18: The disclosure of “520 in view of “198 is adequately set forth in paragraph 9 above and is incorporated herein by reference. “520 in view of “198 does not expressly teach the charge generating layers contain a compound having a structure expressed by formula (1) as set forth, where R represents an electron withdrawing group of F, Cl, Br, I, CN, or CF3, a lighting device wherein the lighting device comprises the organic electroluminescent element, wherein the lighting device comprises an optical film on a light extraction surface side of the organic electroluminescent element, wherein the lighting device comprises a base substrate and a sealing substrate which are formed of flexible substrates, and the lighting device is flexible.
However, “542 teaches an organic electroluminescent element 1 includes: a transparent electrode 20, a metal electrode 50 that is a counter electrode of the transparent electrode 20, and a plurality of light emitting units 30A, 30B each of which includes a luminous layer 33 containing an organic luminescent material, and which are stacked in series between the transparent electrode 20 and the metal electrode 50 with an intermediate connector layer 40 sandwiched therebetween. The light emitting unit 30B in the plurality of lighting units 30A, 30B, which is arranged nearest to the metal electrode 50, contains an organic luminescent material having the shortest wavelength of emission light in the plurality of lighting units 30A, 30B. A lighting system includes the organic electroluminescent element 1 (Page 5/49, [0023]). The 

    PNG
    media_image1.png
    422
    578
    media_image1.png
    Greyscale

In an analogous art of an organic electroluminescent element, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the charge generating layers by “520, so as to include the charge generating layers contain a compound having a structure expressed by formula (1) as set forth, where R represents an electron withdrawing group of F, Cl, Br, I, CN, or CF3, a lighting device wherein the lighting device comprises the organic electroluminescent element, wherein the lighting device comprises an optical film on a light extraction surface side of the organic electroluminescent element, wherein the lighting device comprises a base . 

12.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Pub. No. 2015/0295198 A1,  hereinafter “”198”) in view of Kido et al. (US Pub. No. 2003/0189401 A1,  hereinafter “”401”).
	
	Regarding claim 19:  “198 teaches organic light emitting devices (OLEDs) comprising two red emissive dopants (Page 2, [0015]). The two dopants may be disposed within a common organic emissive layer in an OLED (Page 4, [0037], Fig. 3(b)), or each may be disposed in a separate layer (Page 4, [0037], Fig. 3(c)). Configurations including multiple layers having multiple dopants are also provided, in which a first red dopant is disposed in a separate organic layer from a second red dopant (Page 4, [0037], Fig. 3(c)).The two red dopants have a peak wavelength that differs by at least 4 nm. For example, the first emissive dopant may have a peak wavelength that is at least 4 nm less than the peak wavelength of the second emissive dopant. In some cases, the  two red dopants have a peak emissive wavelengths in different regions of the red visible spectrum. For example, the first emissive dopant may have a peak wavelength in the range of 600 to 635 nm (i.e., overlapping range of 590-620 nm), and the second in the range of 620 nm to 700 nm (i.e., overlapping range of 625-640 nm). Such configurations may be desirable to provide high-quality red from the device as a whole (Page 4, [0038]). “198 teaches the red light emitting layer is formed of a red fluorescent light emitting layer containing a red fluorescent material, or formed of a red phosphorescent light emitting layer containing a red phosphorescent material, and one or more dopants may be a fluorescent 
However, “401 teaches an organic electroluminescent (EL) device comprising: at least two light-emissive units provided between a cathode electrode and an anode electrode opposed to said cathode electrode, each of said light-emissive units including at least one light-emissive layer, wherein said light-emissive units are partitioned from each other by at least one charge generation layer, said charge generation layer constituting an electrically insulating layer having a resistivity of not less than 1.0x 102 Ω-cm, preferably 1.0x 105 Ω-cm or more (Page 3, [0025]-[0026]; Page 22, Claim 1). and the charge generating layer is formed of a mixed layer of different materials and one component of the mixed layer forms a charge transfer complex by redox, and further the charge generating layer is formed of a laminate of an electron accepting material and an electron donating material (Page 3, [0027]-[0028]) with benefit of providing an organic EL device which can effectively and stably provide a device structure capable of achieving a long operational life time with a light-emission at a higher luminance, which cannot be easily attained in conventional EL devices (Page 3, [0025]). When a certain level of the voltage is applied between a cathode and an anode in the EL device having the above structure, only the two or more light-emissive units located in a crossed area of the cathode and the anode can be connected as if connected in series, and thus they can simultaneously emit light. Because of this simultaneous emission, using the EL device, it becomes possible to achieve a high quantum efficiency or current efficiency which cannot be obtained in any conventional EL device (Page 6, [0113]). 
In an analogous art of an organic electroluminescent element, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the light emitting unit by “198, so as to include the 2 Ω-cm or more, preferably 1.0x 105 Ω-cm or more, and the charge generating layer is formed of a mixed layer of different materials and one component of the mixed layer forms a charge transfer complex by redox, and the charge generating layer is formed of a laminate of an electron accepting material and an electron donating material as taught by “401, and would have been motivated to do so with reasonable expectation that this would result in providing an organic EL device which can effectively and stably provide a device structure capable of achieving a long operational life time with a light-emission at a higher luminance, which cannot be easily attained in conventional EL devices (Page 3, [0025]). When a certain level of the voltage is applied between a cathode and an anode in the EL device having the above structure, only the two or more light-emissive units located in a crossed area of the cathode and the anode can be connected as if connected in series, and thus they can simultaneously emit light. Because of this simultaneous emission, using the EL device, it becomes possible to achieve a high quantum efficiency or current efficiency which cannot be obtained in any conventional EL device as suggested by “401 (Page 6, [0113]). 

Response to Arguments
13.	Applicant’s arguments with respect to claims 1-5, 9-19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  

Examiner Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 



/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
10/15/2021